Per Curiam.

After giving due consideration to all the relevant factors in the record, we have reached the conclusion that the values for the tax years involved should have been fixed in the following amounts:
Land Building Total 1933 $500,000 $80,000 $580,000 1934 475,000 80,000 555,000 1935 475,000 80,000 555,000 1936 475,000 80,000 555,000
The orders, so far as appealed from, should therefore be modified accordingly and as so modified affirmed, with twenty dollars costs and disbursements to the relator-appellant.
Present — Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ.
Orders, so far as appealed from, unanimously modified in accordance with opinion and as so modified affirmed, with twenty dollars costs and disbursements to the relator-appellant. Settle order on notice.